Citation Nr: 1111197	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-09 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

In November 2010, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010). The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion has been provided to the Veteran and his representative in January 2011. The Veteran was afforded 60 days to provide additional argument or evidence.  A response was received from his representative later that month.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT


The Veteran's current hearing loss is related to active duty service.




CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering in-service incurrence, the Board initially notes that the service treatment records fail to demonstrate any complaints or treatment referable to hearing loss.  A July 1954 separation examination, noted normal whisper hearing test results.  However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's DD Form 214 which indicates a primary duty assignment as a tractor operator.  In an October 2006 statement, the Veteran indicated that he was assigned as a tank commander in Korea for 10 months and drove M-46's equipped with 90 mm rifles.  He stated that when he went stateside to Indiana, he worked with M-4's equipped with 105 mm Howitzer.  He recalled standing on the back of an M-4 when the 105mm discharged and it was 2 or 4 days before his hearing returned back to normal.  The Veteran, through his service representative, indicated in a November 2009 written brief presentation that he was exposed to acoustic trauma as a tank operator in the Korean War.  The evidence suggests that the Veteran participated in combat, which allows for a statutory presumption of exposure to high levels of noise and/or acoustic trauma.  38 U.S.C.A. § 1154(b) (West 2002).

Following service, the medical evidence does not demonstrate any complaints or treatment referable to either ear until his October 2006 claim.  In a subsequent May 2007 VA audiological examination, the Veteran was diagnosed with sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  Audiometric results reflect hearing loss for VA purposes.  Therefore, a current disability is established.  

The Board notes that various VA and VHA medical examiners have proffered opinions as to the etiology of the Veteran's bilateral hearing loss.  The Board will first address those opinions which are deemed to be of little probative value.  In May 2007, a VA examiner reflected that she was unable to provide the requested opinion on the Veteran's hearing loss without resorting to mere speculation.  She noted that she could not opine on the Veteran's hearing without going through the claims file.  However, she stated that if she had to speculate, based on the history the Veteran provided to her at the examination, she would say that his hearing loss was less likely as not related to military noise exposure.  She rationalized, stating that the Veteran had denied noticing any loss in service, and that he did not notice hearing loss until 1990, which was more than 45 years following service discharge.  She concluded stating that she would need to see the service treatment records to provide a more accurate opinion.  Based on the fact that the VA examiner indicated further information was needed to provide a more accurate opinion, this opinion is given no probative value.

In a July 2009 VA addendum opinion, the VA audiologist was able to review the Veteran's claim in light of his claims file.  Based on her review of the claims file she opined that the Veteran's hearing loss was less likely as not related to in-service acoustic trauma.  She noted that at discharge, the Veteran had passed a whispered voice test in each ear.  She indicated that this test is not an adequate test of hearing, but commented that the Veteran would not have been able to pass this test if he had had his current hearing loss back then.  However, the VA examiner concluded her opinion stating that "it is possible, however, that he had some minimal degree of high frequency hearing loss acquired while in the service, but not to the degree that he currently has."  This speculative opinion cannot be used to establish the Veteran's claim.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  

In an April 2010 VA examination, the same VA examiner once again reviewed the Veteran's case.  Although she initially indicated that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure while in service, she opined that it was possible that the Veteran had, at most, a mild to moderate degree of high frequency hearing loss at discharge.  She further noted however, that it was also possible that his hearing was completely within normal limits at that time.  Similar to the July 2009 VA addendum opinion, this opinion cannot be used to establish service connection as it is speculative in nature. 

In November 2010, a VHA opinion was obtained regarding the Veteran's hearing loss claim.  After reviewing the Veteran's medical record, the audiologist noted that the Veteran had extensive noise exposure during active duty as a tank commander in Korea.  She noted reports by the Veteran of being exposed to 90 mm rifle fire and 105mm howitzer guns.  The VHA examiner noted reports by the Veteran that there were times when he was exposed to loud noise during active duty that his hearing was affected for several days.  She commented that it is true that the whispered voice test does not rule out some degree of high-frequency hearing loss and can also be present if hearing is normal.  Nevertheless, she opined that based on the information listed in a September 2006 statement in support of his claim, as well as his confirmed duty station, and his DD-214, it was her opinion that it is at least as likely as not that some degree of the Veteran's current hearing loss is due to military noise exposure.  The Board finds the conclusion of the November 2010 VHA examiner more compelling than those rendered by the VA in July 2009 and April 2010.    

Despite the over fifty-year gap between the Veteran's 1954 discharge, and his initial complaints of hearing loss in his October 2006 claim, based on the November 2010 VHA examiner's opinion, particularly given the rationale for the opinion, the Board finds that a grant of service connection for hearing loss is warranted.  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


